Citation Nr: 0938047	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-34 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability to include as secondary to a service-connected 
right shoulder disability. 

2.  Entitlement to service connection for a disability of the 
arms and hands to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to service connection for a 
left shoulder condition to include secondary to a service-
connected right shoulder disability and for circulatory 
condition of the arms and hands to include secondary to a 
service-connected right shoulder disability.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a left shoulder 
disability and for a circulatory condition of the arms and 
hands, both claimed as secondary to a service-connected right 
shoulder disability.  Further development is needed prior to 
appellate review.

The Veteran contends that his left shoulder disability is a 
result of over-use due to his service-connected right 
shoulder disability (dominant arm).  At the time of a VA 
examination in February 2003, the Veteran related his 
symptoms and clinical findings were recorded; however, the 
examiner also noted that the Veteran was "not interested" 
in any claim for his left shoulder as being service 
connected.  An x-ray revealed minimal degenerative change in 
the left shoulder.  The diagnosis was impingement syndrome of 
the left shoulder.  The examiner stated that it was not 
related to the Veteran's service-connected right shoulder 
condition.  No opinion was provided as to whether the 
Veteran's service-connected right shoulder disability has 
aggravated his left shoulder.

As for the claim of service connection for "circulatory 
condition, arms and hands secondary to shoulder condition," 
the Veteran disagreed with the denial and stated that he had 
to overuse his hands due to the service-connected shoulder 
disability.  Both thumbs were totally worn out and popped out 
of joint.  VA outpatient treatment records show complaints of 
pain in the bilateral hand and thumb.  A diagnosis of 
osteoarthritis of the hands was shown in July 2004.  In his 
substantive appeal, the Veteran referred to his circulatory 
condition of the arms and hands and stated that VA medical 
providers had stated even recently that his thumbs had 
weakened.  VA outpatient treatment records in July 2007 show 
that the Veteran has osteoarthritis of the hands with left 
thumb triggering.  

Although the Veteran has claimed a circulatory condition of 
the arms and hands, it appears based on his contentions that 
he is also claiming a musculoskeletal disability of the hands 
to include the thumbs.  The Veteran was afforded a VA 
examination in February 2003 addressing a circulatory 
disorder of his arms and hands, but the examiner did not 
address the question of etiology of a musculoskeletal 
disorder of the arms and hands related to the Veteran's 
service-connected right shoulder disability.  Thus, remand is 
warranted for a further VA examination to address the 
question of secondary causation of diagnosed degenerative 
changes of the hands and thumbs.  38 C.F.R. § 3.159(c)(4) 
(2009).    

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.  

To date, the RO not provided the Veteran sufficient notice 
with regard to a claim of secondary service connection nor 
has it considered the Veteran's entitlement to secondary 
service connection for left shoulder or disability of the 
arms and hands under the revised version of 38 C.F.R. § 
3.310.  Remand to facilitate that consideration is thus 
necessitated.  See 38 U.S.C.A. § 5103(A) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding the 
claim of service connection for a left 
shoulder disability and disability of the 
arms and hands, to include as secondary to 
the service-connected right shoulder 
disability. 

2.  After completion of the foregoing, 
schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of his claimed left shoulder 
disability and disability of the hands and 
thumbs.  The claims folder must be made 
available to the examiner for review.  All 
necessary tests should be conducted.  The 
examiner should address each current left 
shoulder disability, right hand and thumb 
disability, and left hand and thumb 
disability shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to (a) service; or (b) an incident 
in service; or (c) proximately due to or 
the result of his service-connected right 
shoulder disability; or (d) aggravated or 
worsened by his service-connected right 
shoulder disability.  If it is determined 
that the Veteran's left shoulder and or 
disability of the arms and hands was 
aggravated by his service-connected right 
shoulder disability, to the extent that is 
possible, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation.  A rationale should be 
provided for all opinions expressed.

3.  Then readjudicate the issues on appeal 
with consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

